Case 0:20-cv-61483-RAR Document 17 Entered on FLSD Docket 08/06/2020 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-61483-RAR

   HALLMARK SPECIALTY
   INSURANCE COMPANY,

                   Plaintiff,
   v.

   LION HEART SURGICAL
   SUPPLY, LLC, et al.,

                   Defendants.
                                             /

                         ORDER REQUIRING COMBINED RESPONSES

          THIS CAUSE comes before the Court sua sponte. The record indicates that Defendants

  Fabian Conde; XS Supply, LLC; Ethicon, Inc.; Lion Heart Surgical Supply Corp.; Lion Heart

  Surgical Supply LLC; Janaina D. Nascimento; and Ethicon US, LLC (collectively, “Served

  Defendants”) have been served with process. See Returns of Service [ECF Nos. 9-15]. However,

  no proof of service for Defendant Johnson & Johnson has been filed. To better manage the orderly

  progress of this case, it is

          ORDERED AND ADJUDGED that the Served Defendants shall not file a response until

  Johnson & Johnson has been served with process. After all Defendants have been served,

  Defendants shall submit a single combined response or separate answers within the time

  allowed for the last-served Defendant to respond. Thus, Plaintiff shall promptly file a return of

  service after serving Johnson & Johnson.

          DONE AND ORDERED in Fort Lauderdale, Florida this 5th day of August, 2020.



                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
